DETAILED ACTION
Drawings Objection
The drawings are objected to because the unlabeled rectangular boxes and arrows shown in the drawings (Figs. 1, 2, 3, 7, 10 and 11) should be provided with descriptive text labels (reference numbers are not descriptive text labels). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s arguments, see pages 5-11, filed on 9 December 2020, with respect to claims 1, 5-10, 14 and 15 have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 5-10, and 14-15 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 5-19, the combination of Chou and Lin fails to teach/suggest the claimed invention as a whole, in particular, the features of: compensating for the change in the amplification gain by manipulating the amplitude of the digital signal that is converted from the analog signal comprises: freezing the amplitude of the digital signal during a time window in which the change in the amplification gain affects the amplitude of the digital signal; measuring a gap in the amplitude of the digital signal during the time window that is caused by the change in the amplification gain; and removing the gap in the amplitude of the digital signal during the time window. Therefore, the claims are allowed. 

Regarding claims 10, 14 and 15, the combination of Chou and Lin fails to teach/suggest the claimed invention as a whole, in particular, said the signal amplitude control unit is configured to: freeze the amplitude of the digital signal during a time window in which the change in the amplification gain affects the amplitude of the digital signal; measure a gap in the amplitude of the digital signal during the time window that is caused by the change in the amplification gain; the gap in the amplitude of the digital signal during the time window. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHAI M NGUYEN/Primary Examiner, Art Unit 2845
Phone: 571-272-1809